Citation Nr: 0122730	
Decision Date: 09/18/01    Archive Date: 09/24/01

DOCKET NO.  96-46 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from April 24, 1996, to 
June 3, 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision by 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In November 1999, the Board, inter alia, remanded the case to 
the RO for additional development.

The Board notes that the veteran's June 1996 correspondence 
requested entitlement for service connection for "both 
knees," but that subsequent RO adjudication only addressed 
the issue of entitlement to service connection for a right 
knee disorder.  Therefore, the issue of entitlement to 
service connection for a left knee disorder is referred to 
the RO for appropriate action.

The Board also notes a separate Board remand in November 1999 
addressed the issue of entitlement to payment or 
reimbursement of unauthorized medical expenses incurred at 
Columbia Doctors Hospital on November 1, 1996.  The present 
appellate record includes no additional information as to 
this matter.  The RO should take appropriate action to ensure 
that the Board's remand instructions have been completed.  
The United States Court of Appeals for Veterans Claims has 
held that where the remand orders of the Board or the Court 
are not complied with, the Board errs in failing to insure 
compliance.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  


REMAND

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has also revised the provisions of 38 
C.F.R. § 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45,620-45,632 (August 
29, 2001).  Where laws or regulations change after a claim 
has been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Although the RO issued correspondence addressing the VCAA 
notice and development requirements related to the veteran's 
TDIU in April 2001, the issue of entitlement to service 
connection for a right knee disorder was not addressed.  In 
addition, the revised duty to assist requires in claims for 
disability compensation that VA provide medical examinations 
or obtain medical opinions when necessary for an adequate 
decision.  

In this case, service medical records include a May 1996 
medical evaluation board report which noted that the 
veteran's pre-existing right knee disorder may have been 
aggravated by an injury during active service.  Subsequent VA 
medical examinations provided diagnoses of a right knee 
disorder without opinion as to whether the disability was 
permanently aggravated during active service.  Therefore, the 
Board finds an additional medical opinion is required for an 
adequate determination of the service connection claim on 
appeal.

Generally, a preexisting injury or disease will be considered 
to have been aggravated by active service where there was an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability was due to 
the natural progress of the disease; however, aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. 
§ 1153 (West 1991); 38 C.F.R. § 3.306 (2000).

The Board also notes that at her May 1997 hearing the veteran 
testified that she had received emergency room treatment 
pertinent to her service connection claim at the Columbia 
Doctors Hospital in Sarasota, Florida.  Therefore, the Board 
finds the veteran's private treatment records from the 
Columbia Doctors Hospital should be obtained for an adequate 
determination.  

The Board further notes that a February 1997 VA medical 
report indicated the veteran had been approved for Chapter 31 
VA vocational rehabilitation benefits and that correspondence 
dated in April 1997 deferred action on a vocational 
evaluation pending completion of a pain management program.  
The subsequent record includes no additional reference to 
these matters; therefore, the Board finds the veteran's VA 
vocational rehabilitation file should be obtained and 
associated with the claims file for an adequate determination 
of the veteran's TDIU claim.

In addition, a February 2001 VA psychiatric examination 
report indicates the veteran had been receiving Department of 
Health and Human Services, Social Security Administration 
(SSA) disability benefits.  The Court has held that where 
there is actual notice of medical evidence associated with a 
SSA disability claim VA has a duty to acquire a copy of that 
decision and the supporting medical documents.  See Murincsak 
v. Derwinski, 2 Vet. App. 363, 372-3 (1992).

Because of the change in the law brought about by the VCAA, 
the Board finds a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See VCAA, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-99 (2000) (codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  VA regulations 
have also been revised as a result of these changes.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

As the RO has not yet considered whether additional 
notification or development action is required under the VCAA 
as to the veteran's service connection claim, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The veteran should be requested to 
identify all sources of recent medical 
treatment pertinent to the matters on 
appeal and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested.  

The RO should specifically request that 
the veteran provide authorization for the 
release of private medical records from 
the Columbia Doctors Hospital in 
Sarasota, Florida.  All records obtained 
should be added to the claims folder.

2.  The RO should obtain the veteran's VA 
Vocational Rehabilitation folder and 
associate it with the record on appeal.  

3.  The RO should obtain from the SSA the 
records pertinent to the veteran's 
disability claim as well as the medical 
records relied upon for that 
determination.  All records obtained 
should be added to the claims folder.

4.  Thereafter, the veteran's claims 
folder should be reviewed by a VA 
orthopedic specialist for an opinion as 
to whether the veteran's pre-existing 
right knee disorder was permanently 
aggravated beyond the natural progression 
of the disorder during active service.  
The examiner should perform any 
examinations, tests, or studies necessary 
for an accurate assessment.  
A complete rationale for the opinions 
given should be provided.

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107), and 66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.159 and 3.326(a)) 
are fully complied with and satisfied.  

6.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed necessary, 
the RO should review the record and re-
adjudicate the veteran's claim for service 
connection for a 
right knee disorder. 

7.  The RO should also re-adjudicate the 
veteran's claim for TDIU due to service-
connected disabilities.  If the RO finds 
that a comprehensive VA examination 
regarding the veteran's service-connected 
disabilities is necessary in order to 
decide the claim, such examination should 
be scheduled and conducted.  

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for examination may 
adversely affect his claim.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




